RENDERED: DECEMBER 2, 2022; 10:00 A.M.
                       NOT TO BE PUBLISHED

              Commonwealth of Kentucky
                        Court of Appeals

                             NO. 2022-CA-0230-MR


ROY LUKE SUTHERLAND, JR.                                           APPELLANT



                APPEAL FROM FRANKLIN CIRCUIT COURT
v.              HONORABLE THOMAS D. WINGATE, JUDGE
                        ACTION NO. 21-CI-00697


KENTUCKY DEPARTMENT OF
CORRECTIONS; PHILLIP CAMPBELL;
JANET CONOVER; COOKIE CREWS;
AND ANNA VALENTINE                                                  APPELLEES



                                   OPINION
                                  AFFIRMING

                                  ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; CALDWELL AND MAZE, JUDGES.

CLAYTON, CHIEF JUDGE: Roy Luke Sutherland, Jr. appeals pro se from the

Franklin Circuit Court’s order of February 28, 2022, denying his motion for default

judgment and/or summary judgment and his motion to strike and granting the

motion to dismiss of the Kentucky Department of Corrections (DOC); Cookie
Crews, Commissioner; Janet Conover, Director of Operations; Anna Valentine,

Warden; and Phillip Campbell, Deputy Warden of the Kentucky State

Reformatory. The trial court also denied Sutherland’s Kentucky Rules of Civil

Procedure (CR) 59.05 motion to disqualify itself from the case. Upon review, we

affirm.

              FACTUAL AND PROCEDURAL BACKGROUND

             Sutherland, an inmate at the Kentucky State Reformatory, is a

Christian who holds a sincere religious belief that he needs to hear the Bible read

aloud on a daily basis. On May 7, 2020, he submitted a Request for

Accommodation of Religious Practice, seeking to purchase a “My-iBible.” This is

an MP3-style voice-only audio player that is pre-loaded with a recording of the

Bible. Files cannot be added to or subtracted from it. It is pocket-sized and comes

with a charger and earbuds. Sutherland requested the device in order to listen to

the Bible in the same way other inmates listen to music.

             Sutherland’s request was denied by the Deputy Warden, who

explained that the device did not meet the security guidelines relating to inmate

electronics because “[i]t is not clear plastic with tamper-resistant features. It could

be taken apart, allowing things to be hidden inside or with the right know-how,

manipulation of its electronic components or storage.”




                                          -2-
             The Warden offered Sutherland an alternative audio version of the

Bible, writing, “We offer the Bible on CD in the Chapel Library. For less than the

cost of a My-iBible, I/M Sutherland can buy an already approved portable personal

CD player and headphones (which he may already own), check out the CDs from

the Chapel Library, then listen to it at his leisure. That accomplishes the same goal

with no inconvenience to anyone and without creating security concerns.” The

DOC Director of Operations reviewed the request and denied it on the same

grounds, stating, “Per CPP [Corrections Policy and Procedure], all electronic

devices (tv, clock, radio, cd player, etc.) must be clear and see through. The My-

iBible is black and cannot be seen through.” She affirmed that an audio CD of the

Bible was available for Sutherland to check out and use at his leisure.

             Sutherland renewed his request to purchase a My-iBible on August 9,

2021. His request was denied on the same basis that all electronic devices must be

clear and see through.

             Sutherland then sought injunctive relief in the Franklin Circuit Court,

claiming that the refusal to allow him to purchase the My-iBible impermissibly

burdened the exercise of his religion, in violation of the federal Religious Land

Use and Institutionalized Persons Act (RLUIPA); Section 5 of the Kentucky

Constitution; and the Kentucky Religious Freedom Restoration Act (KRFRA). He

filed a complaint naming as defendants the Kentucky Department of Corrections,


                                         -3-
by/through Cookie Crews, Commissioner; Janet Conover, Director of Operations;

Anna Valentine, Warden; and Phillip Campbell, Deputy Warden of the Kentucky

State Reformatory. The defendants filed a motion to dismiss. Sutherland then

filed a motion for default judgment and/or summary judgment as a matter of law

and a motion to strike. The circuit court denied Sutherland’s motions and granted

the defendants’ motion to dismiss. Sutherland filed a CR 59.05 motion to vacate,

seeking to disqualify the trial judge from the case. The trial court denied the

motion and this appeal followed.

                            STANDARD OF REVIEW

                     A motion to dismiss for failure to state a claim
             upon which relief may be granted admits as true the
             material facts of the complaint. So a court should not
             grant the motion unless it appears the pleading party
             would not be entitled to relief under any set of facts
             which could be proved. Accordingly, the pleadings
             should be liberally construed in the light most favorable
             to the plaintiff, all allegations being taken as true. This
             exacting standard of review eliminates any need by the
             trial court to make findings of fact; rather, the question is
             purely a matter of law. Stated another way, the court
             must ask “if the facts alleged in the complaint can be
             proved, would the plaintiff be entitled to relief?” Since a
             motion to dismiss for failure to state a claim upon which
             relief may be granted is a pure question of law, a
             reviewing court owes no deference to a trial court’s
             determination; instead an appellate court reviews the
             issue de novo.

Fox v. Grayson, 317 S.W.3d 1, 7 (Ky. 2010) (internal quotation marks and

citations omitted).

                                          -4-
                                      ANALYSIS

             Sutherland argues that the trial court erred in refusing to grant his

motion for a default judgment because the appellees did not file a timely answer to

his complaint. CR 55.01 allows a party to move for a default judgment when the

other party “has failed to plead or otherwise defend.” An exception to this Rule is

provided in CR 55.04, which states that “[n]o judgment by default shall be entered

against the Commonwealth or an officer or agency thereof . . . unless the claimant

establishes his claim or right to relief by evidence satisfactory to the Court.” This

action was taken against an agency and officers of the Commonwealth, and the

trial court held that Sutherland had failed to establish his substantive claims to

relief. Consequently, the trial court did not err in refusing to grant the default

judgment.

             Next, Sutherland argues that the trial court erred in failing adequately

to evaluate his claim under RLUIPA. RLUIPA provides that the government shall

not “impose a substantial burden on the religious exercise of a person residing in or

confined to an institution . . . unless the government demonstrates that imposition

of the burden on that person . . . is in furtherance of a compelling governmental

interest; and . . . is the least restrictive means of furthering that compelling

governmental interest.” 42 U.S.C. § 2000cc-1(a). The Kentucky counterpart of




                                           -5-
RLUIPA, the KRFRA, the applicability of which is not confined solely to

individuals in institutions, similarly states:

             Government shall not substantially burden a person’s
             freedom of religion. The right to act or refuse to act in a
             manner motivated by a sincerely held religious belief
             may not be substantially burdened unless the government
             proves by clear and convincing evidence that it has a
             compelling governmental interest in infringing the
             specific act or refusal to act and has used the least
             restrictive means to further that interest. A “burden”
             shall include indirect burdens such as withholding
             benefits, assessing penalties, or an exclusion from
             programs or access to facilities.

Kentucky Revised Statue (KRS) 446.350.

             To state a viable claim under these statutes, Sutherland must first

demonstrate that the government has placed a substantial burden on the exercise of

his religion. “For the purposes of RLUIPA, a substantial burden exists where: 1) a

follower is forced to choose between following the precepts of his religion and

forfeiting benefits otherwise generally available to other inmates versus

abandoning one of the precepts of his religion in order to receive a benefit; OR 2)

the government puts substantial pressure on an adherent to substantially modify his

behavior and to violate his beliefs.” Washington v. Klem, 497 F.3d 272, 280 (3rd

Cir. 2007). “[A]t a minimum the substantial burden test requires that a RLUIPA

plaintiff demonstrate that the government’s denial of a particular religious item or




                                           -6-
observance was more than an inconvenience to one’s religious practice.”

Abdulhaseeb v. Calbone, 600 F.3d 1301, 1316 (10th Cir. 2010) (citation omitted).

             The trial court held as a matter of law that the denial of Sutherland’s

request for the My-iBible did not substantially burden his ability to listen to the

Bible on a daily basis. The trial court acknowledged that using the CD recordings

of the Bible might be less convenient than the My-iBible, but the restriction did not

rise to the level of imposing a substantial burden on his exercise of his religion.

             Sutherland argues that the trial court failed to consider the evidence he

placed in the record showing that the appellees’ alleged security concerns were

exaggerated because larger electronic devices which are not clear or see through,

such as keyboards and clocks, are permitted in the prison. Apparently, the only

electronic listening devices prisoners are permitted to use outside in the prison yard

are MP3 players, which means Sutherland cannot listen to the Bible in the yard

whereas the other inmates may listen to music in that area. But the fact that

Sutherland may not listen to the Bible while he is out in the prison yard does not

constitute a substantial burden on the exercise of his religious beliefs. It is

undisputed that he is permitted to listen to the Bible on CD at any time everywhere

else in the prison facility. At most, it is an inconvenience that he is unable to listen

to the Bible in the prison yard.

             Sutherland argues that the trial court was obligated under Kentucky


                                          -7-
Rules of Evidence (KRE) 302 to apply the holding in Robertson v. Biby, 647 F.

App’x 893 (2016), and on that basis to rule in his favor. KRE 302 does not

mandate such an action on the trial court’s part, and, in any event, Robertson is not

dispositive of the case because the underlying facts are significantly

distinguishable. Robertson was a prison inmate, housed in a segregation unit, who,

like Sutherland, believed that his religion required him to hear the Bible daily.

Unlike general population prisoners, segregated prisoners were not permitted to

possess MP3 players, so Robertson was denied access to a My-iBible his mother

sent to him. The prison officials argued that his religious belief was nonetheless

not substantially burdened, because he could hear the Bible read aloud during visits

from his Rabbi or other individuals, over the telephone in his cell, from a television

or radio purchased through an approved vendor, or by transitioning back into the

prison’s general population. The appellate court disagreed, holding that these

options were not viable alternatives because Robertson could not require a rabbi or

other volunteers to visit him for the purpose of reading the Bible; he could not

afford to purchase a TV or radio; the telephone cost eighteen cents per minute to

use and he had no friends or family with a local phone number; and finally, the fact

that he was in segregation was not sufficient justification to burden the exercise of

his religion. Robertson, 647 F. App’x at 896-97.




                                         -8-
             By contrast, Sutherland has access to free CD recordings of the Bible

from the chapel library. He does not need to rely on volunteers in order to engage

in his religious practice and he has not claimed he is unable to afford a CD player.

             Because Sutherland has failed as a matter of law to meet the threshold

standard of showing that a substantial burden has been placed on his religious

beliefs, we need not consider whether the actions of the appellees are motivated by

a compelling governmental interest.

             Finally, Sutherland argues that the trial judge, who presides over

Division II of the Franklin Circuit Court, abused his discretion in refusing to

disqualify himself from the proceedings under KRS 26A.015(2)(e). The statutory

provision requires a judge to recuse himself “[w]here he has knowledge of any

other circumstances in which his impartiality might reasonably be questioned.” Id.

Sutherland claims the judge’s impartiality was suspect because his brother-in-law

served as the Secretary of the Justice and Public Safety Cabinet (JPSC) fifteen

years before and the appellees were all employees of the Kentucky DOC, which

falls under the control of the JPSC. Sutherland also contends that it is reasonable

to presume the judge created other relationships with unnamed individuals who are

still employed with the JPSC. As evidence, he attached to his motion an order

dating from 2011 in which a case was transferred, without any explanation or

reference to the judge’s brother-in-law, from Division II to Division I of the


                                         -9-
Franklin Circuit Court, and a notice dating from 2007 in which the judge in

Division II informed some unnamed litigants of a potential conflict of interest

because his brother-in-law was at that time the Secretary of the JPSC overseeing

the DOC, the Department of Public Advocacy, the Kentucky State Police, and the

Parole Board. The notice stated that the judge did not believe the relationship

would prejudice his judgment in any way, but he wished to disclose it and offer the

litigants a chance to request a transfer to Division I. These documents, dating from

ten and fifteen years ago, respectively, and Sutherland’s purely speculative belief

regarding unnamed individuals at the JPSC, are insufficient to create a reasonable

question concerning the impartiality of the trial judge. The trial court did not err in

denying the motion to vacate on these grounds.

                                  CONCLUSION

             For the foregoing reasons, the orders of the Franklin Circuit Court

denying the motion for default judgment and/or summary judgment and the motion

to strike and granting the motion to dismiss and denying the motion to vacate are

affirmed.

             ALL CONCUR.

BRIEF FOR APPELLANT:                       BRIEF FOR APPELLEES:

Roy Luke Sutherland, Jr.                   Kristin Wehking
LaGrange, Kentucky                         Frankfort, Kentucky




                                         -10-